      Case 7:20-cv-00429 Document 17 Filed on 09/09/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 09, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,           §
                                    §
VS.                                 §               CIVIL ACTION NO. 7:20-CV-429
                                    §
11.399 ACRES OF LAND, MORE OR LESS, §
et al.,                             §
                                    §
        Defendants.                 §

                   ORDER SETTING VIDEO STATUS CONFERENCE

       IT IS HEREBY ORDERED that this matter is set for video status conference via Zoom

on November 12, 2021, at 9:30 a.m. before the Honorable Randy Crane, United States District

Court, in the 9th Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in

McAllen, Texas.

       The Clerk shall send a copy of this Order to all counsel of record.

        SO ORDERED September 9, 2021, at McAllen, Texas.


                                                      ______________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
